 In the Matter of CRYSTAL REFININGCOMPANY OF CARSON CITYINC.andAMALGAMATEDLOCAL #93, CONGRESS OF INDUSTRIAL ORGANIZA-TIONS-Case No. ';-R-2102.-Decided Januarzj 25, 1946Mr. Albert M. Stern,of Detroit, Mich., for the Company.Mr. Clyde E. Perkins,of Lansing, Mich., for the Amalgamated.Mr. J. B. Larinrsore,for the Oil Workers.Mr. John A. Nevros,of counsel to the Board.eDECISIONANDDIRECTION OF ELECTIONSTATEMENTOr THE CASEUpon a petition duly filed by Amalgamated Local #93, Congressof Industrial Organizations, herein called the Amalgamated, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Crystal Refining Company of Carson CityInc.,Carson City, Michigan, herein called the Company,' the Nautional Labor Relations Board provided for an appropriate hearingupon due notice before David Citrin, Trial Examiner.The hearingwas held at Carson City, Michigan, on October 3, 1945. The Companyand the Amalgamated appeared and participated.All parties wereafforded full opportunity to be heard,2to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded opportunity to filebriefs with the Board.'The name of the Co}npany appears as amended at the hearing2At the hearing, a representative of the Oil Workers' International Union, CIO, hereincalled the Oil workers, moved -to intervene but later withdrew the motion without anyruling having been made by the Trial Examinei. Thereafter the Company placed thisrepresentative on the stand, as its witness, in an attempt to show that the Oil. Workersin fact did have substantial interest in this proceeding. In its brief the Company requestedthat the Board remand this matter and dispose of the claim of the Oil workers or of theAmalgamated so that the Company would not be confronted with an "inter-Union argu-ment that [would] tie up [its] plant" In view of the withdrawal by the Oil workers ofitsmotion to intervene, the only labor organization having an interest in this proceedingis the Amalgamated , in these circumstances, we can perceive no reason to remand the casefor further hearing.65 N L. R B, No 99.584 CRYSTAL REFINING COMPANY' OF CARSON CITY INC.585Upon the entirerecord inthe case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYCrystalRefining Company of Carson City Inc., a Michigancorporation, is engaged in the refining of petroleum at its only plantlocated in Carson City, Michigan.During the first 9 months of thecalendar year 1945, the,Company purchased crude oil and other rawmaterials valued in excess of $50,000, from sources outside the Stateof Michigan.During the same period the Company shipped finishedproducts valued in excess of $50,000 to points outside the State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDAmalgamated Local #+93, Congress of Industrial Organizations, isa labor organization admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Amalgamatedas the exclusive bargaining representative of its employees until ithas been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Amalgamated represents a substantial'number of employees in the unit hereinafter found appropriate 3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaning,of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Amalgamated seeks a unit of all production, maintenance, andoperating employees except for office employees and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action 4 The Company, while agreeing generally thatsuch a unit would be appropriate, would exclude those employees'The Field Examiner reported that the Amalgamated submitted 8 membership cards,bearing the names of employees listed on the Company's pay roll of August 22, 1945, andsthat there are approximately 15 employees in the unit sought.AAt the hearing the Amalgamated amended the unit as shown above. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDregularly performing the functionsand duties of operators on theground that they are supervisors 5The Company employs approximately 15 persons who are engagedin the actual refining of petroleum products.These personsare classi-fied according to the Company's pay roll of August'22,1945, as appren-tice operators, utility men, and general labor or maintenance men.All these individuals are paid on an hourly basis, punch time clocks,work an 8-hour day, and enjoy the same privileges.They are respon-sible to the refinery superintendent who, except in case of emergency,works only on the day shift.During the evening and midnight shifts,the plant is left in charge of an operator.The operator has charge ofthe distillation unit.In addition the operator may call upon thepumpers to empty or run off certain of the storage tanks so as to pro-vide adequate storage for the product which is being currently refined.It is apparent from the record that the operators are more highlyskilled and experienced than the other hourly rated employees and thatduring the, evening and midnight shifts the other employees followthe operators' suggestions or come to the operators for advice.How-ever, it is equally clear that the operators do not have the authority tohire, promote, or discharge any of the other employees;nor is thereany evidence that they can effect any changes in the status of any ofthe other employees, or effectively recommend such action.We find,therefore, that the operators are not supervisory employees withinour customary definition and, accordingly, we shall include them.We find that all the Company's production,maintenance, andoperating employees except for office employeesand allsupervisoryemployees with authority to hire, promote, discharge, discipline, orotherwiseeffectchanges in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for thepurposesof collective bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESAt the hearing the Company's representative pointed to the possi-bility that, because of the lack of raw materials, the entire refinerymight be closed, whereupon the Company and the Amalgamatedagreed that the pay roll for the week ending October 5, 1945, mightbe used to determine eligibility to vote in any election that the Boardmight direct.Because the projected temporary closing is at bestspeculative, we perceive no reason for departing from the usual pay-roll date.Accordingly, we shall direct that the question concerningc The three so-called operators,Paul Langdon,Burt Ralph, and Wiley Wight, are listedon the company pay roll as"apprentice operators."These apprentice operators rotate onthe different shiftsThe record also discloses that there is one so-called relief operator,Alec Hill,who is listed on the company pay roll as "utility."The Company does' notobject to Hill's inclusion in the unit. CRYSTAL REFINING COMPANY OF CARSON CITY INC.587representation which has arisen be resolved by an election by secretballot among the employees in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of theDirection of Election herein, subject to the limitations and additionsset forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Crystal RefiningCompany of Carson City Inc., Carson City, Michigan, an election bysecret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Seventh Region,acting in this matter as agent for the National Labor Relations Board,and subject to'Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby Amalagamated Local #93, Congress of Industrial Organizations,for the purposes of collective bargaining.